 

Case 7:20-mj-02553 Document 1 Filed on 11/19/20 in TXSD Page 1 of 3

United States District Court

AO 91 (Rev. 11/11) Criminal Complaint Southern District Of Texas

UNITED STATES DISTRICT COURT NOV 19 2020

 

 

 

for the du. Bradley, Clerk
vid J. Bradley,
Southern District of Texas David we y ce
United States of America )
: ) Case No
Karina Hernandez
YOB: 2002 (USC) )
Jacqueline Hernandez )
YOB: 1984 (USC) )
)
Defendants)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 18, 2020 in the county of Hidalgo in the
__ Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 841 did knowingly and intentionally possess with the intent to distribute
approximately .506 kilograms of methamphetamine a Schedule II controlled
substance.

This criminal complaint is based on these facts:

See Attachment A.

© Continued on the attached sheet.

Approved AUSA Colton Turner /S/ Donald J. Warden

Complainant's signature

 

Sworn to and executed by reliable electronic means, sworn

to and attested telephonically per FED.R.CR.4.1, and Donald J. Warden, Special Agent
probable cause

 

Printed name and title

Sworn to before me and signed in my presence.

BM
vee: 1 / [1 [202e@ 8:97 of»
udge’s signature
City and state: McAllen, Texas J/S€ott Hacker, U.S. Magistrate Judge
wr

] Printed name and title

 
 

Case 7:20-mj-02553 Document 1 Filed on 11/19/20 in TXSD Page 2 of 3

ATTACHMENT “A”
The information contained in this affidavit is information based on the personal knowledge of the

Affiant and other law enforcement officials assigned to this investigation.

On November 18, 2020, at approximately 8:15PM, Hidalgo Port of Entry (POE) Customs and
Border Protection (CBP) Officers stopped a blue Ford Mustang traveling into the United States:
from Mexico. During the vehicle inspection, the passengers replied with negative declaration to- -
the CBP Officers for any fruits, plants, meats, alcohol, tobacco, drugs, firearms, ammunition and

currency equal to or greater than $10,000.

CBP Officer referred the blue Ford Mustang to a secondary inspection and had the occupants exit _ -

the vehicle. CBP Officers then asked passenger Jacqueline HERNADEZ if she had anything on

her body prior to patting her down. J. HERNANDEZ stated, “No.” During the pat down of J. ~

HERNANDEZ, the CBP Officer felt a hard item in the groin area of J. HERANDEZ. When asked

what she had in her groin area, J. HERNANDEZ stated that they were, “drugs”.

On that same date at approximately 8:52PM, CBP Officers approached K. HERNANDEZ another
subject in the blue Mustang when asked if she had anything on her body, K. HERNANDEZ stated,

“yes, same as my mom.” At that time, a CBP Officer discovered another hard package underneath
the undergarment of K. Hernandez. CBP Officers detained J. HERNANDEZ and K. | : 7

HERNANDEZ.

At approximately 11:05PM DEA Agents read J. HERNANDEZ her Miranda Rights in her. |
preferred language of English. J. HERNANDEZ stated she understood her rights and choose to
speak with DEA Agents, under Rights and Advisement, J. HERNANDEZ admitted to having ~

received $1,300 to take into Mexico to pay for the narcotics both her and K. HERNANDEZ were
Case 7:20-mj-02553 Document 1 Filed on 11/19/20 in TXSD_ Page 3 of 3

carrying. J. HERNANDEZ stated that she would be paid $500 for crossing the narcotics from
Mexico into the United Stated and delivering them. J. HERNANDEZ stated that she was carrying

Methamphetamine.

At approximately 11:35PM DEA Agents interviewed K. HERNANDEZ. Agents read K. |
HERNANDEZ her Miranda Rights in her preferred language of English which she and understood
and chose to preserve her Right and not speak with Agents. At that time, the interview was

terminated.

CBP Officers tested the substance found on K. HERNANDEZ and J. HERNANDEZ, which tested
positive for characteristics of Methamphetamine. The bundle carried by J. HERNANDEZ weighed
.265 kilograms and the bundle carried by K. HERNANDEZ weighed .241 kilograms. The total

weight of both bundles of Methamphetamine weighed in at .506 kilograms.
